Citation Nr: 1425191	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  03-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for depression.

2.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression.

3.  Entitlement to an effective date earlier than October 1, 2009, for the addition of a dependent child, K.D. 

4.  Entitlement to service connection for pseudofolliculitis barbae.

5.  Entitlement to service connection for Hepatitis C.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to residuals of a remote fracture of the right third metatarsal.

8.  Entitlement to a rating higher than 10 percent for residuals of a remote fracture of the right third metatarsal, prior to August 11, 2009, and to a rating higher than 20 percent thereafter.

9.  Entitlement to a temporary total rating due to hospitalization in excess of 21 days for depressive disorder, from December 5, 2006 to December 28, 2006.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to August 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2008, the Board remanded the claim of entitlement to an increased rating for residuals of a fracture of the right third metatarsal.

In October 2010, the Board remanded the claims of entitlement to an increased rating for residuals of a fracture of the right third metatarsal and entitlement to TDIU.

In June 2013, the Board remanded all claims currently on appeal to schedule the Veteran for a video conference hearing.  The requested hearing was conducted in September 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

With respect to the Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issues on appeal.  Although the VLJ did not specifically note the elements that were lacking to substantiate the claims, the testimony of the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Moreover, as detailed below, the Veteran received adequate notification as to the elements necessary to substantiate his claims.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issue of entitlement to waiver of an overpayment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for pseudofolliculitis barbae, Hepatitis C, hypertension, a bilateral knee disorder, entitlement to an increased rating for residuals of a fracture of the right third metatarsal, entitlement to a temporary total rating due to hospitalization in excess of 21 days, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Entitlement to service connection for depression was denied by the RO in a June 2002 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's depression received since the June 2002 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in his favor, the Veteran is diagnosed with PTSD, with depressive disorder, which is medically attributed to a stressor he experienced during his time in service.

4.  The Veteran's child, K.D., was born in November 1996.

5.  The VA received notice of the dependent child's existence on November 17, 2008; the VA requested additional information in May 2009, and the Veteran submitted the required information within one year.

6.  December 1, 2008, is the first day of the calendar month following receipt of the Veteran's November 2008 claim.



CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied entitlement to service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  Evidence received since the June 2002 rating decision is new and material, and the Veteran's claim for service connection for depression is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or depression, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).

4.  The criteria for an effective date of December 1, 2008, but no earlier, for the addition of K.D. as a dependent child have been met.  38 U.S.C.A. §§ 1115, 5110(f), 5111 (West 2002); 38 C.F.R. § 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the claims to reopen a previously denied claim for entitlement to service connection for depression and for entitlement to service connection for an acquired psychiatric disorder.  Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

The Board is also granting entitlement to an earlier effective date for the addition of the Veteran's child as a dependent.  Regardless, the Veteran has been provided with the regulations governing his claim for an earlier effective date.  See December 2010 Statement of the Case.  He was also afforded the opportunity to submit additional evidence and testify at a Board hearing.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Depression

The Veteran seeks to reopen his claim for entitlement to service connection for depression.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record, with respect to this claim, reflects that a claim for entitlement to service connection for depression was denied in a rating decision of June 2002.  The Veteran did not complete a timely appeal and subsequently the June 2002 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the June 2002 rating decision denied the claim on the basis that there was no evidence that the Veteran had depression as a result of his time in service, the Board finds that new and material evidence would consist of evidence that the Veteran has current depression as a result of his time in service.

The evidence received since the June 2002 rating decision consists of numerous records and documents.  Among other things, the Veteran's treating psychiatric mental health clinical nurse specialist (PMHCNS) submitted a statement indicating that the Veteran had a diagnosis of depressive disorder, not otherwise specified (NOS), and also stated that the Veteran experiences chronic depression as a result of a traumatic incident during service.  See April 2013 letter.  

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that there is a possibility the Veteran's current depression is casually or etiologically due to service.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.

III.  Entitlement to an Acquired Psychiatric Disorder, to Include PTSD and/or Depression

The Veteran contends that service connection is warranted for PTSD and depression as they were incurred due to a personal assault during service. 

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) .

If, however, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor.  Examples of such evidence include, but are not limited to, statements from family members, and evidence of behavior changes following the claimed assault.  38 C.F.R. § 3.304(f)(3).  

Facts

The Veteran contends that he suffers from PTSD and depression as a result of being personally assaulted during service.  He describes the assault as occurring during service in December 1974 and involved several other soldiers attacking him and fracturing his left jaw.  See March 2007 PTSD statement.  He states that he reported the injury, but at the time, he indicated that it was a result of practicing karate.  He states he did not report the attack due to fear of retaliation.  See June 2007 statement.

Service treatment notes document that the Veteran sought treatment for a fractured left jaw in December 1974.  The note reports that the Veteran stated he was practicing karate exercises at the time of the injury.

The Veteran was discharged from service approximately 8 months later in August 1975 due to poor attitude, lack of motivation, lack of discipline and failure to demonstrate promotion potential.

Post service, the Veteran has been diagnosed with several psychiatric disorders.  A March 2010 Report from the Vet Center indicates that the Veteran reported his personal assault that occurred during service and that he had experienced PTSD symptoms as well as depression related to his tour of service.  

A March 2011 letter from the Veteran's treating therapist indicated that the Veteran was exposed to abuse and racism by his superior officer during service and was currently attending group therapy for PTSD and various symptoms including anxiety, depressive episodes, and anger, stemming from the traumatic events he experienced during service.  

An April 2013 letter from the Veteran's psychiatric nurse also indicates that the Veteran suffers from PTSD and depressive disorder, NOS, as a result of his traumatic assault during service.

Analysis

The Board finds that the evidence supports granting the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. 

First, the Board notes that the Veteran has current diagnoses of PTSD and depression.  See November 2010 Vet Center notes, and April 2013 letter.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.

Resolving all doubt in favor of the Veteran, the Board finds that the evidence supports an occurrence of an assault during service.  The Veteran's broken jaw was documented during service.  The Board finds the Veteran's account to be credible.  He has consistently reported the facts and circumstances surrounding his alleged in-service trauma, and it is understandable why the Veteran would report his injury during service as a result of an accident as opposed to an attack.  As such, the Board finds Shedden element (2) has been satisfied.  See Shedden, supra.

The evidence of record also establishes that the Veteran has been diagnosed as having PTSD and depression, which is related to the in-service trauma.  Multiple treating therapists, psychiatric nurses and counselors have asserted that the Veteran's PTSD and depression are a result of his in-service assault.  There are no medical opinions to the contrary.  As such, the Board finds Shedden element (3) has been satisfied.  See Shedden, supra.

The Board acknowledges the diagnosis of depressive disorder NOS in addition to PTSD.  The Board notes that this diagnosis is intertwined with the PTSD diagnosis and the personal assault during service leading to the PTSD diagnosis.  As noted previously, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the Board should have considered alternative current conditions within the scope of the filed PTSD claim.  In light of the Court's decision in Clemons, the Board has treated the Veteran's PTSD diagnosis as an expanded claim including depressive disorder, NOS.  

Given the current diagnoses of PTSD and depressive disorder, evidence of an in-service personal assault, and multiple positive nexus opinions from VA clinicians, the Board resolves any reasonable doubt in the Veteran's favor and finds that the evidence supports granting service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.102. 

V.  Entitlement to an Effective Date Earlier than October 1, 2009 for the Addition of a Dependent Child, K.D.

The Veteran is seeking an effective date earlier than October 1, 2009, for the addition of his child, K.D., as a dependent.  He asserts the effective date should be January 1, 2007.

Applicable Laws

The effective date for additional compensation for dependents is the latest of the following: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  If evidence of the Veteran's marriage or the birth/adoption of a child is received within one year of the event, the "date of claim" will be the date of that event; otherwise, the "date of claim" will be the date VA received notice of the dependent's existence.  See 38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1). 

Facts

In this case, the Veteran was originally granted service connection compensation in June 1977, with an effective date of September 13, 1976.  The record indicates that several notice letters, in December 2007 and January 2008, informed the Veteran that his monthly award reflected no dependents and indicated that he should contact the VA immediately if there was any change in his dependency status. 

The Veteran submitted a letter, received on November 17, 2008, notifying the RO of the existence of his daughter, K.D.  He included the child's Social Security number and requested his benefits be forwarded to her.  

The RO responded with a letter sent in May 2009, requesting additional information about the child and informing the Veteran that although his benefits would not be able to be forwarded, he could add his child as a dependent.  The Veteran was notified that the RO might be able to pay him from the date they received his claim if they received the requested information within one year from the date of the letter.  

The Veteran submitted the requested form, VA Form 21-686c, approximately three months after the letter sent by the RO, and it was received on August 10, 2009.  The form is located in the Veteran's Virtual VA file.  

The RO notified the Veteran in November 2009 that his disability compensation was increased as of October 1, 2009, to reflect the addition of his dependent child.

The Veteran has since argued that the effective date for the addition of a dependent child should be effective on January 1, 2007, the date of one of his service connection claims.  As described above, the important question is which of the dates identified in 38 C.F.R. § 3.401(b) was latest.

Analysis

Commencement of the Veteran's award occurred prior to the birth of his child.  The date of the child's birth, November [redacted], 1996, is the date dependency arose.  However, the Veteran informed VA of the existence of his child on November 17, 2008 and submitted the required information within one year of the RO's request.  Of these relevant dates, November 17, 2008, is the latest.

If the Veteran had informed VA of the birth of his child at any time within one year of November [redacted], 1996, the date of claim would have been the date of the child's birth.  See 38 C.F.R. § 3.401.  In this case, however, the Veteran did not inform VA of the child's existence prior to November 1997.  Instead, his claim was received in November 2008, many years later.  As such, the one-year time period had lapsed.  Thus the special provisions of 38 C.F.R. § 3.401(b)(1)(i) do not apply.  Once the RO received notification of the child's existence, the Veteran did submit evidence to the RO within one year of the request for information.  Therefore, the date of claim is the date that notice of the existence of the Veteran's child was received, November 17, 2008.  See 38 C.F.R. § 3.401(b)(1)(ii).

Regarding the Veteran's assertions that he submitted information about his child in January 2007, the Board finds that he has not laid a factual foundation for this submission.  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  A statement of an Appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  

In this case, there is no evidence that the RO did not properly fulfill its duty in handling any mail that would have been submitted by the Veteran in January 2007.  His allegation that he previously submitted the information pertaining to his child in January 2007 is insufficient to rebut the presumption of regularity.  Furthermore, the Veteran was notified on two occasions in December 2007 and January 2008 that he was considered a Veteran with no dependents, and there is no indication that the Veteran disputed that information at the time.  

Finally, increases to the amount of monetary benefits paid will be made on the first day of the calendar month following the month in which the award or increased award became effective, but not before.  See 38 U.S.C.A. § 5111(a).  Since the Veteran's claim was received on November 17, 2008, the increase reflecting the addition of a dependent child properly takes effect on December 1, 2008.  Therefore, entitlement to an effective date of December 1, 2008, but no earlier, for the addition of a dependent child, K.D., is granted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for depression, to this extent, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or depression, is granted.

Entitlement to an effective date of December 1, 2008, but no earlier, for the addition of a dependent child, K.D., is granted, subject to laws and regulations applicable to payment of VA monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for pseudofolliculitis barbae, Hepatitis C, hypertension, a bilateral knee disorder, entitlement to an increased rating for residuals of a fracture of the right third metatarsal, entitlement to a temporary 100 percent evaluation due to hospitalization in excess of 21 days, and entitlement to TDIU.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

First, the Board notes that a letter located in Virtual VA records indicates that the Veteran is receiving Social Security benefits.  See June 2013 letter.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of Social Security's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Furthermore, the Board notes that the Veteran has current diagnoses of Hepatitis C and hypertension, yet he has not yet been afforded VA examinations for these claimed disorders.  The Veteran has also not been afforded a VA examination for his claimed pseudofolliculitis barbae, yet he had documented treatment for this disorder during service.  On remand, the Veteran should be afforded VA examinations and the RO should obtain medical opinion regarding the nature and etiology of the claimed disorders. 

Similarly, the Board notes that a medical opinion regarding the Veteran's claimed bilateral knee disorder has not yet been obtained.  Upon remand, a medical opinion should be obtained regarding the nature and etiology of the claimed bilateral knee disorder, to include whether it is proximately due to or aggravated by his residuals of a fracture of the right third metatarsal.

The Board notes that the Veteran failed to appear for VA examinations scheduled in January 2008.  The Veteran is reminded that he is expected to attend scheduled examinations or give proper notice in the event of cancellation.  VA has a duty to assist the Veteran in obtaining information and the Veteran has a duty on his part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  In this instance, the Veteran must aid in the development of his claims by attending the VA examinations as requested.

The Veteran also seeks entitlement to an increased rating for his residuals of a fracture of the right third metatarsal.  The Board notes that the Veteran was afforded the most recent VA examination for this disability in May 2011, more than three years ago.  Furthermore, a review of the claims file reveals that there are no updated medical treatment records subsequent to 2012 in the claims file or in Virtual VA. 

The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his residuals of a fracture of the right third metatarsal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Any updated VA or private treatment records should also be obtained and associated with the claims file.

Additionally, the Veteran seeks entitlement to a temporary total rating due to hospitalization in excess of 21 days, for his depressive disorder.  The RO originally denied the Veteran's claim in a November 2007 rating decision because the Veteran was not service connected for depressive disorder at the time of the rating decision.  As a result of this Board decision, the Veteran has been granted entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.  VA statutes and regulations dictate that the RO, not the Board, makes the initial determinations with respect to assignment of appropriate disability ratings and effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Board finds that a decision on the issue of entitlement to a temporary total rating due to hospitalization in excess of 21 days, for his depressive disorder, must be deferred to allow the RO the opportunity to assign evaluations for the Veteran's acquired psychiatric disorder.

Finally, the Board finds that the issue of entitlement to TDIU is inexplicably intertwined with the other issues pending on appeal.  Therefore, this issue cannot be adjudicated at this time.  The appropriate remedy where a claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Social Security Administration to furnish a copy of their decision, as well as copies of all medical records underlying that determination. 

If no further records are available, properly document a negative response in the file.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Afford the Veteran a VA examination for pseudofolliculitis barbae.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner should note whether the Veteran has a diagnosis of pseudofolliculitis barbae.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently diagnosed pseudofolliculitis barbae is in any way causally or etiologically related to his active service, to include any symptoms experienced during active service.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  Afford the Veteran a VA examination for Hepatitis C.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.  

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current Hepatitis C is in any way causally or etiologically related to his active service.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

5.  Afford the Veteran a VA examination for hypertension.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.  

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently diagnosed hypertension is in any way causally or etiologically related to his active service.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

6.  Afford the Veteran a VA examination for a bilateral knee disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner should note all current knee diagnoses.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that any currently diagnosed knee disorder is in any way causally or etiologically related to his active service; and,

b)  that any currently diagnosed knee disorder is proximately due to or aggravated (beyond a natural progression) by his residuals of a remote fracture of the right third metatarsal.

In particular, review the lay statements as they relate to the development of his disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

7.  Afford the Veteran a VA examination to determine the current severity of his residuals of a fracture of the right third metatarsal.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of the Diagnostic Code 5284.  The pertinent rating criteria must be provided to the examiner.  

The examiner should indicate whether the Veteran's disability is moderate, moderately severe, or severe.

8.  After assigning an evaluation and effective date for the Veteran's service-connected acquired psychiatric disorder, the RO should readjudicate the issues of entitlement to a temporary total rating due to hospitalization in excess of 21 days, for depressive disorder, from December 5, 2006 to December 28, 2006 and entitlement to TDIU.

9.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

10.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


